DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite for failing to recite any steps in the method for creating a mycelium based biocomposite material. It is unclear whether the claim is drawn to a method requiring steps that must be carried out, a use of a product, or the product itself, as no clear and positive recitations are included in the claim such that one would recognize the scope of the claim. Moreover, the claim is interpreted as a use claim, wherein applicant attempts to claim a process without setting forth any steps involved in the process. For purposes of examination, the claim is interpreted to mean a method of making a mycelium based biocomposite comprising combining agriculture waste, fungal mycelia, and reinforcement materials. Regarding what appears to be recited properties of the composite, they are interpreted as inherent properties to the combining of agricultural waste and mycelium, since no steps are recited to obtain any particular product.
In claim 1, lines 3 and 5, the recitations of “the composite” and “the aforementioned composite” lack sufficient antecedent basis.
In claim 1, line 4, the recitation of “the matrix” lacks sufficient antecedent basis.
In claim 1 line 3, the phrase “agriculture waste” is not adequately defined by the claim language or specification.
In claim 1 line 4, the term “discreet” is not adequately defined by the claim language or specification, rendering the claim indefinite since the term is subjective in nature and without a basis for which to determine the scope of the term.
In claim 1 line 5, the phrase “inner textile” is not adequately defined by the claim language or specification. It is unclear if something must be inside of the mycelial/substrate mixture itself, or if the mycelial/substrate mixture is on the surface of another, undefined substrate.
Claim 1 is rendered indefinite for reciting what appears to be multiple intended uses that are not clearly defined by the claim language or specification. For example, “serve in structural applications…or as a member of a larger framework”. It is unclear what these phrase intended to convey or how they intend to limit the scope of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2020).
Regarding claim 1, Jones teaches mycelium based biocomposite materials made using agricultural waste and fungal mycelium (abstract, figure 2, Table 1), wherein additional reinforcements are provided (figure 3) (a method of creating a mycelium based biocomposite material). Such reinforcements include soy-based resins impregnated therein (provided by an inner textile) (p.4, figure 3) with exterior covering (or fascia) (figure 3); and sandwich laminates (having inner and outer reinforcement (p.7 section 3.4). The materials are disclosed as construction materials (title, abstract) for structural applications such as paneling, flooring, decking (self-supporting or a member of a larger framework) (p.2, left col., p.4 right col., figure 3), which are interpreted as stiff and rigid.
Jones does not teach the composites having the claimed properties of loadbearing, or the specific density, elasticity, or compressive strength. However, Jones indicates that these are parameters that can be optimized based on the substrates used when culturing the mycelium (p.5-6, section 3.2). As such, at the time the claims were filed, when following the teachings of Jones, one of ordinary skill in the art would have been motivated to optimize the agricultural waste product used when growing the mycelium with the expectation for the desired outcome in these particular parameters. In addition, since the resulting waste-mycelium composite is disclosed for a variety of functional applications, it would have been obvious to one of ordinary skill in the art to optimize the various inner/exterior reinforcement materials for those particular functions. In doing so, one would also be optimizing the ultimate compressive strength, elasticity, and density of the overall product as a matter of routine practice and experimentation.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Art Not Relied Upon
Heisel et al. (2017/2018) teaches load bearing mycelium composites made from agricultural waste and mycelium that is reinforce with bamboo (p.299, 301), which are used for structural components.
da Conceição van Nieuwenhuizen et al. (2017) teaches methods of making mycelium composited using agricultural waste to grow the fungus (p267) wherein the resulting products are used as self-supporting, load bearing structures (p.268).

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699